FILED
                             NOT FOR PUBLICATION                            MAR 07 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDGAR ANIBAL GRAMAJO-LOPEZ,                      No. 14-70749

               Petitioner,                       Agency No. A095-757-207

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Edgar Anibal Gramajo-Lopez’s motion to refer this case to mediation and

his request to hold this case in abeyance are denied.

      Gramajo-Lopez, a native and citizen of Guatemala, petitions for review of a

Board of Immigration Appeals’ order dismissing his appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this cases is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the

petition for review.

      The record does not compel the conclusion that Gramajo-Lopez established

an exception to the asylum filing deadline to excuse his untimely application. See

8 C.F.R. §§ 1208.4(a)(4), (5); see also Toj-Culpatan v. Holder, 612 F.3d 1088,

1091-92 (9th Cir. 2010). Thus, we deny the petition as to his asylum claim.

      Substantial evidence supports the agency’s determination that Gramajo-

Lopez failed to establish past persecution in Guatemala on account of a protected

ground, including an actual or imputed political opinion, or membership in a

particular social group. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th

Cir. 2009) (under the REAL ID Act, “to demonstrate that a protected ground was

‘at least one central reason’ for persecution, an applicant must prove that such

ground was a cause of the persecutors’ acts”). Substantial evidence also supports

the agency’s determination that Gramajo-Lopez failed to establish it is more likely

than not he would be targeted for harm if returned to Guatemala. See Nagoulko v.




                                          2                                    14-70749
INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution too

speculative). Thus, Gramajo-Lopez’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of Gramajo-

Lopez’s CAT claim because he failed to establish it is more likely than not he

would be tortured by or with the consent or acquiescence of the Guatemalan

government. See Silaya, 524 F.3d at 1073. We reject Gramajo-Lopez’s contention

that the agency’s analysis was insufficient. See Najmabadi v. Holder, 597 F.3d
983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         3                                     14-70749